Parker, J.
The plaintiff commenced this action in the superior court for Spokane county seeking a recovery of rent for a portion of a tract of land which he had purchased from the defendant, and which the defendant continued to hold possession of and occupy after the purchase and after the plaintiff was entitled to possession thereof. The case was tried before the court without a jury, resulting in findings and judgment in favor of the plaintiff, from which the defendant has appealed.
There is no question here presented, worthy of serious consideration, other than the reasonable rental value of the portion of the land held possession of by appellant after the purchase thereof by respondent. This question must be determined wholly from oral evidence, the larger part of which is opinion evidence. It is in serious conflict, leaving ample room for difference in conclusions to be drawn therefrom. The statement of facts comprising only eighteen pages of typewriting, we have read all of the evidence therein, rather than depend on the abstract thereof prepared by counsel, and conclude that we would not be warranted in dis*231turbing the learned trial court’s conclusion upon the question of reasonable rental value of the portion of the land which appellant retained possession of.
The judgment is affirmed.
Crow, C. J., Chadwick, Gose, and Morris, JJ., concur.